DETAILED ACTION

Claims 1-13 are currently pending in the application and have been examined. Claims 1 and 6-11 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/26/2021 was approved on 08/27/2021.

Response to Arguments
Applicant’s arguments filed 08/26/2021 have been fully considered and are persuasive.  The Non-Final Rejection of 05/27/2021 has been withdrawn.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an Examiner’s Statement of Reasons for Allowance:
The present invention relates to memory system. Particularly, the embodiments relate to a memory system capable of processing data with a memory device, and method of operating the memory system.
The claimed invention as set forth in claim 1 recites features such as:

a memory device that includes a plurality of dies, each of the plurality of dies including a plurality of planes, each of the plurality of planes including a plurality of memory blocks, each of which includes a plurality of pages that store data; and 
a controller configured to control the memory device to perform command operations, detect results of the command operations performed on the memory device, detect first memory regions where the command operations failed as bad memory regions and move valid data in the first memory regions to second memory regions of the memory device, 
wherein the controller maintains information including physical location of the bad memory regions, 
wherein the controller includes a scheduler configured to schedule move operations based on a current version of the information representing the bad memory regions, the controller further configured to update the information.

The prior arts of record, namely Zettsu et al. (US-20170255405) teach a nonvolatile memory having memory blocks, and a controller configured to select a first block and a second block among the memory blocks, determine a third percentage on the basis of a first percentage of valid data in the first block and a second percentage of valid data in the second block, determine a first ratio between a write amount of user data in accordance with a request from a host and a write amount of the valid data into the first block on the basis of the third percentage, and write the user data and the valid 
The prior arts of record, namely Yang et al. (US-20170062067), teach the limitation “the controller maintains information representing the bad blocks, the information identifying a specific die and plane in which each bad block is located” in that if there are still bad columns left, then at 1813 the system can make a bitmap table showing the bad sub-blocks that have local NAND columns replaced. The bad sub-blocks are recorded in the bitmap. At 1815 a file system table is made that records the bad NAND column addresses and replacement extended column addresses for this die/plane/block/sub-block, such as is illustrated in FIG. 19. (¶ [0088)).

The prior arts of record, however, fail to teach, singly or in combination, the controller includes a scheduler configured to schedule move operations based on a current version of the information representing the bad memory regions, the controller further configured to update the information. As such, modification of the prior art of record to include the claimed controller includes a scheduler configured to schedule move operations based on a current version of the information representing the bad memory regions, the controller further configured to update the information can only be motivated by hindsight reasoning, or by changing the intended use and function of the prior art themselves. Therefore, it is not clear that one of ordinary skill in the art at the time of the invention would have made the necessary modifications to the prior art of record to encompass the controller includes a scheduler configured to schedule move operations based on a current version of the information representing the bad memory regions, the controller further configured to update the information set forth in the present application. Moreover, none of the prior arts of record, taken either alone or in combination, anticipate or render obvious the controller includes a scheduler configured to schedule move operations based on a current version of the information representing the bad memory regions, the controller further configured to update the information as set forth in claim 1. Independent claim(s) 10 recite(s) similar patentable features and are/is allowable for the same reasons as claim 1. Hence, claims 1-13 are allowable over the prior arts of record.
The Examiner favors the allowance of claims 1-13. Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J TABONE JR whose telephone number is (571)272-3827.  The examiner can normally be reached on M-F 9 AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN J TABONE  JR/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        09/10/2021